DISSENTING OPINION.
1. The agreement of the parties that a contract shall be reduced to writing is a part of the contract, and, until fulfilled, the contract itself is incomplete.
2. The application of this doctrine is not restricted to executory agreement but extends to agreements in part or in whole carried out.
DUFOUR, J.
I understand the rule of law announced in 106 La. 309 to be that “the agreement of the parties that a contract shall be reduced to writing is a part of the contract, and, until fulfilled, the contract itself is incomplete, and that the application of this doctrine is not restricted to executory agreements, but extends to agreements in part or in whole carried out.”
The contract sued on, the only one mentioned in the pleadings, is in writing and is annexed to and made part of the petition and not signed by both parties, there is no suggestion of any verbal contract; the best evidence that the parties intended to reduce it to writing is that they actually did reduce it to writing.
The alleged partial execution adds nothing to the contract declared upon but merely gives rise to a claim on a quantum meriut; the contract itself is for want of signature incomplete, and of no binding force on either party.
There was no prayer for amendment below, and as the case stands, no proof could have been received to establish any contract other than the one in writing. As it is insufficient in law, there is no contract between the parties, and hence the exception of no cause of action should be sustained.
I therefore dissent.